ALICE M. BATCHELDER, Circuit Judge.
Plaintiffs-Appellants Donna Roberts and her husband, Robert Fingerhut, appeal the order of the district court granting summary judgment to the defendants in this action raising claims under 42 U.S.C. § 1983 and various state laws. Appellants claim that the Western Reserve Transit Authority (‘WRTA”) and Michael Bettikofer (“Bettikofer”), an off-duty deputy sheriff working as a security officer for WRTA, violated Roberts’s constitutional rights when Bettikofer arrested her without probable cause, effected the arrest through the excessive use of force and unlawfully searched her and seized her property. The district court reviewed the undisputed facts and concluded that plaintiffs had failed to allege facts which established a violation of clearly established rights; that on the undisputed facts, the arrest was not made without probable cause, the search and seizure were pursuant to a lawful arrest, and the degree of force was not, as a matter of law, excessive. Accordingly, the district court granted judgment to the defendants on the § 1983 claims and declined to exercise jurisdiction over the state law claims, dismissing them without prejudice.
After carefully reviewing the record, the applicable law, the parties’ briefs and counsels’ arguments, we conclude that the district court’s order contains no reversible error. Because the issuance of a full opinion would serve no jurisprudential purpose *746and would be duplicative, we AFFIRM the grant of summary judgment on the basis of the district court’s opinion.